DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10718038 and any patent granted on application no. 16/084,299 have been reviewed and are accepted.  The terminal disclaimer has been recorded. The nonstatutory and provisional nonstatutory double patenting rejections of the action dated 09/30/2020 are hereby withdrawn. 

Response to Amendment
In view of the claim amendments filed 12/28/2020, claim 8, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

Election/Restrictions
Newly amended claims 5-7 and 9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
 Claims 1, 3-4, 8, and 12, drawn to a Cr-based two-phase alloy, classified in C22C 27/06.
II. Claims 5-7 and 9, drawn to a high-corrosion resistant device, classified in E21B 43/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make something other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a Cr-based alloy for plating vehicle body components, and therefore not requiring the compressor and pump features of invention II, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention I, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5-7 and 9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimoto, et al. (JP03114693A, hereinafter referred to as "Yukimoto"). The English language translation of Yukimoto provided with the action dated 09/30/2020 is being relied upon.
Regarding claim 1, Yukimoto teaches a high Cr duplex stainless steel welding material composed of an austenite phase and a ferrite phase (Abstract), with a composition by weight of (Abstract, [0001], and Table 1):
Element 
Claimed Invention
Yukimoto Ranges
Relationship
Main Component
Cr
33-61% 
25.0-35.0%
Overlapping
Ni
18-40% 
8.0-30.0%
Overlapping
Fe
10-33% 
Remainder (~31.46-67%)
Overlapping
Ni+Fe
37-65%
~39.46-75%
Overlapping
Auxiliary Component 
Mn
0.1-2% 
≤2.00%
Encompassing
Si
0.1-1% 
≤1.00%
Encompassing
Al
0.005-0.05% 
-
-
Sn
0.02-0.3% 
-
-
Impurities
P
>0 and ≤0.04% 
≤0.45%
Encompassing
S
>0 and ≤0.01% 
≤0.030%
Encompassing
C
>0 and ≤0.03% 
≤0.06%
Encompassing
N
>0 and ≤0.04% 
-
-
O
>0 and ≤0.05% 
-
-


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, Yukimoto discloses that Cr in the range of 25-35% as being effective for improving corrosion and abrasion resistance, Ni in the range of 8-30% for improving strength and stress corrosion resistance, Si added up to 1% for deoxidizing, and Mn included up to 2% for reducing embrittlement [0001].
Yukimoto is silent on Al, Sn, N, and O contents as claimed; however, Al, Sn, N, and O are expected to be either absent (0%) or present within low impurity contents, such that the expected contents would render obvious the claimed Al, Sn, N, and O ranges by being close at 0% or within close or overlapping low impurity contents. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the values are so close, one of ordinary skill would have expected the same or similar properties. See MPEP 2144.05(I).
Although Yukimoto does not disclose an Mo or Cu content, the high Cr duplex steel material of Yukimoto is seen to meet the first optional auxiliary component as the component is set forth as optional in the instant claim, and therefore, it is not required. 
Regarding claim 3, Yukimoto teaches that the effects of the high Cr duplex steel material of improved corrosion resistance, abrasion resistance, and toughness, can also be achieved by the addition of a small amount of Nb + Ta [0001]. Although Yukimoto is silent on specific amounts 
Regarding claims 4 and 12, as the material of Yukimoto is a duplex steel of ferrite and austenite phases (Abstract), relatively even area ratios (~50%) of ferrite and austenite would be expected in the material, meeting the claimed range of 10-95% ferrite.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yukimoto, et al. (JP03114693A, hereinafter referred to as "Yukimoto") as applied to claim 1 above, and further in view of Sawada, et al. (US 2016/0346837, hereinafter referred to as "Sawada"). The English language translation of Yukimoto provided with the action dated 09/30/2020 is being relied upon.
Regarding claim 8, Yamaguchi is silent on the high Cr duplex steel material in powder form. 
Sawada teaches a high Cr alloy powder used for forming improved abrasion resistance iron-based sintered alloys [0058]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high Cr duplex steel material of Yamaguchi to be in powder form for use in forming iron-based sintered alloys as Sawada teaches high Cr alloys for . 

Response to Arguments
Applicant's arguments filed 12/28/2020 with regards to the rejections under 35 U.S.C. 103 over Yukimoto (JP03114693A) have been fully considered but they are not persuasive. 
Applicant argues that Yukimoto does not teach the feature in the amended claim 1 of the first optional auxiliary component as Yukimoto is silent on the feature. The Examiner does not concur. Although Yukimoto is silent on Mo and Cu contents, such as those of the first optional auxiliary component, as the component is optional and not required by the claim, Yukimoto is still seen to teach claim 1. 
Applicant argues that as Yukimoto teaches that it is preferable to reduce impurities as much as possible and specifically teaches P and S as inevitable impurities, one of ordinary skill in the art would not attempt to add new impurities to Yukimoto, and therefore, Yukimoto does not teach the features of Al, Sn, N, and O in the amended claim 1. The Examiner does not concur. Yukimoto does not disclose that the impurities are limited to only P and S. Furthermore, the absence of these elements is still seen to render obvious the claimed ranges as at least the minimum claimed contents fall substantially close to 0%, such that one skilled in the art would have expected substantially similar properties to result. See MPEP 2144.05(I). As Applicant has not provided any showing of a criticality or unexpected results for the claimed contents, nothing can be distinguished as nonobvious between the disclosure of Yukimoto and the instant claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 4141762 teaches a similar two-phase high Cr alloy with ferrite and austenite 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736